Citation Nr: 1121101	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-39 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a mental disorder, to include depression and anxiety disorder.

3.  Entitlement to service connection for an upper back disorder.  

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

5.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1962 to November 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his wife provided testimony at an August 2009 Travel Board hearing before the undersigned at the RO.  A transcript is of record.  The Board subsequently remanded the claim for further development in April 2010.  As discussed below, the development requested has been completed, and the claim is now appropriate for appellate review.  

The issues of entitlement to service connection for an upper back disorder and entitlement to higher initial ratings for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.  


FINDINGS OF FACT

1.  The greater weight of the competent and probative evidence is against a finding that the Veteran has a current diagnosis of PTSD.

2.  The competent and probative medical evidence of record preponderates against a finding that either the Veteran's depression or his anxiety disorder is related to his active military service.

CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309, 3.384 (2010). 

2.  A mental disorder other than PTSD, to include depression and anxiety disorder, was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.384 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In January 2007, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  It informed the Veteran that VA would need additional information regarding his claimed PTSD stressors and enclosed a questionnaire for him to complete.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA calculates disability ratings and effective dates.  A July 2007 letter with similar content was sent after the Veteran added a mental disorder to include depression to his claim for service connection.  

The Board finds that the contents of the January and July 2007 letters satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the August 2007 rating decision, December 2008 SOC, and April 2009 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained treatment records from the Louisville VA Medical Center (VAMC) and the Dupont Community-Based Outpatient Clinic (CBOC).  The Veteran was afforded a VA examination in November 2008.  A Formal Finding on the Partial Unavailability of Service Medical Records (now referred to as service treatment records, or STRs) was issued by VA in August 2007.  Efforts to obtain a complete set of the Veteran's STRs have been exhausted.  In circumstances such as this, where the original STRs are unavailable, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In an April 2010 decision, the Board remanded the claim for further development.  Specifically, the Board stated that a VA examination was needed to obtain a medical opinion regarding whether the Veteran's claimed stressors supported a diagnosis of PTSD, and, if so, whether PTSD caused or aggravated any other mental disorders, or whether he had any other mental disorders directly related to active service.     

Following the Board's remand, a VA examination was conducted in May 2010 which included an opinion regarding whether the Veteran met the medical criteria for a diagnosis of PTSD.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, and thus, did not address the question of whether PTSD had caused or aggravated any other disorders.  A February 2011 addendum report addressed the question of whether the other diagnosed mental disorders were related to active service.  The Board acknowledges the Veteran's June 2010 letter in which he contends that the VA examiner was not familiar with his case, and thus, the examination was inadequate.  However, the examination report was very thorough, and contained pertinent excerpts from the medical records, indicating a detailed review of the Veteran's claims file and his contentions.  Thus, the examination is adequate, it appears that all development requested by this Board in its April 2010 remand has been completed to the extent possible, and no additional development is required.   

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as psychoses (defined in 38 C.F.R. § 3.384), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Secondary service connection may also be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is aggravated by service connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  In such instance, a veteran may be compensated for the degree of disability over and above the degree of disability which existed prior to the aggravation of the non-service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court has previously set forth the analytical framework and line of reasoning for determining whether a veteran was exposed to a recognizable stressor during service, which, as discussed above, is an essential element in supporting a claim for service connection for PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and various VA manual provisions, the evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 

Where there is no combat experience, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental health professional based upon a post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843-852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

1.  PTSD

The Veteran contends that he has a current diagnosis of PTSD that is related to active service.  Specifically, in his November 2007 Notice of Disagreement, the Veteran identified three stressors.  The first stressor he claims is his combat experience while stationed in Vietnam.  He said he experienced incoming mortar fire, and saw body bags of American soldiers while at Tan Son Nhut Airbase.  He also alleges that he was sexually assaulted by a Vietnamese villager while stationed at a fire support base in An Loc.  He woke up one night and a woman was holding him down, threatening him with a knife.  Finally, the third stressor is the receipt of anti-war letters from his sister while he was in Vietnam.

The Veteran's DD Forms 214 lists his Army military occupational specialties (MOS) as food service specialist, physical activities specialist, and fuel and electrical systems repairman.  He has stated that he was in Vietnam from 1968 to 1969, for a total of 13 months.  The forms also show that he received the National Defense Service Medal, Good Conduct Medal, Vietnam Service Medal, Vietnam Campaign Medal, and an Army Commendation Medal, among others.  These medals indicate that the Veteran was in a theater of combat operations, but not necessarily that he was directly engaged in combat.  

His service separation documents also indicate that he served in Vietnam from April 1968 to April 1969.  However, there is no indication as to whether he engaged in combat with the enemy.  Indeed, the Veteran's Record of Assignments indicates that he was assigned to the 6th Battalion, 15th Artillery, 1st Infantry Division as a cook during his Vietnam service.  Thus, the Board finds that the Veteran's personnel records do not establish that he was engaged in combat.  As a result, his statements as to any in-service stressor(s) cannot be accepted without further corroboration through independent evidence.  Doran, supra.

The U.S. Armed Services Center for Unit Records Research (USASCURR, now known as the U. S. Army and Joint Services Records Research Center, or JSRRC) was able to confirm that the Veteran was stationed at Tan Son Nhut Airbase by reviewing Morning Reports.  In its October 2008 Coordinator Review, USASCURR further states that the Operational Report - Lessons Learned (OR-LL) showed that the Veteran's unit fired 12 improved conventional munitions against the enemy.  Additionally, a Daily Staff Journal dated in February 1969 confirmed that Tan Son Nhut Airbase received one round of unknown type enemy fire.  Moreover, an article entitled "Snakes in the Eagles Nest," contained in the claims file and attached to the USASCURR report, documents 3 attacks on Tan Son Nhut Airbase while the Veteran was in Vietnam.  Based on that information, USASCURR conceded the Veteran's combat stressor.   

The Board recognizes that the events described by the Veteran were likely to have been stressful.  In addition, as noted above, the recent amendment of the VA regulation at 38 C.F.R. 3.304(f) permits a more liberal view of a claimant's alleged in-service stressor events.  However, the first issue that must be addressed is whether the Veteran has been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  

The STRs do not contain any diagnosis of PTSD or other mental disorder, although the Board again notes that not all of the Veteran's STRs are available.

Following the Veteran's retirement from service, the first indication of PTSD is found in a May 2005 Louisville VAMC treatment note.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran's screening for PTSD was positive, and he was thus referred for an appointment with a counselor.  The counselor, an M.S.N., R.N.C., conducted an intake evaluation and assessed the Veteran with R/O (rule out) PTSD, and alcohol dependence in early remission, on Axis I of the DSM-IV diagnosis chart.  

The Veteran began treating with Dr. D.P.H., a psychiatrist at the VAMC, who assessed depression as well as R/O PTSD.  The diagnosis of PTSD appears to have remained unconfirmed, because there were question marks entered next to the PTSD diagnosis in multiple treatment notes by Dr. D.P.H.  

In June 2007, the Veteran's PTSD screen was positive, and he was referred for a mental health intake evaluation at the Dupont CBOC.  The evaluation was performed the same month by a social worker, who noted that the Clinician Administered PTSD Scale (CAPS) was positive for PTSD.  She assessed R/O PTSD and major depression.  

Notes from the Dupont CBOC indicate the Veteran had another positive PTSD screen in July 2007.  In a September 2007 treatment note, Dr. D.P.H. explained to the Veteran, after an outburst about being denied disability benefits, that it had only recently become apparent that the extent of the Veteran's military combat trauma had been a root cause of his symptoms.    

In October 2007, Dr. D.P.H. wrote a letter regarding the Veteran's PTSD diagnosis.  He noted that he had been the Veteran's attending psychiatrist since July 2005, and that he had first diagnosed the Veteran with depression and alcohol dependence, considering PTSD as a diagnostic possibility at that point.  The Veteran's symptoms initially appeared to center around his depressed mood.  However, as the Veteran continued in treatment, it became more obvious that the depressed mood and earlier attempts at self-medication through alcohol were a product of PTSD.  The doctor referred the Veteran to the PTSD outpatient program in July 2007.  The symptoms of the Veteran's PTSD are noted to include intrusive thoughts about the Vietnam war, nightmares of combat experiences, becoming emotionally upset upon being reminded of combat and having his activities affected thereby, occasional intentional avoidance of war-related circumstances, having difficulty recalling traumatic events of combat, tendency toward social isolation, feeling numb to the events of combat, having a sense of a foreshortened future, and being easily startled.  Dr. D.P.H. concluded that it is likely that the Veteran's PTSD had aggravated his depression, and in turn, the depression had complicated his treatment for PTSD.  

In later treatment notes, Dr. D.P.H. listed the Veteran's diagnosis as PTSD, rather than R/O PTSD.  

In November 2008, the Veteran was afforded a VA examination by a psychologist, Dr. D.E.B.  The doctor reviewed the claims file and recorded information about each of the Veteran's claimed stressors, including experiencing incoming mortar attacks and the sexual assault.  The examiner also took note of his symptoms, including nightmares about Vietnam experiences, chronic anxiety, avoidance of things that remind him of his past trauma, feelings of estrangement from others, and hypervigilance, among others.  The examiner assessed generalized anxiety disorder, dysthymic disorder, and alcohol abuse in sustained full remission on Axis I of the DSM-IV diagnosis chart.  The examiner opined that the Veteran did not meet criterion B (traumatic event persistently reexperienced) or criterion D (persistent symptoms of increased arousal not present before the trauma) of the DSM-IV definition of PTSD.  The examiner acknowledged that some PTSD symptoms were present, but did not consider them to be frequent, severe, or clinically significant.  Moreover, although his PTSD symptoms of irritability at work and lack of friends may be a function of combat exposure in Vietnam, he nevertheless did not meet the full diagnostic criteria for PTSD.  Thus, the examiner concluded that the Veteran does not have PTSD as a result of combat exposure.  In addition, the Veteran's anxiety disorder an dysthymic disorder were not caused by or the result of combat exposure in Vietnam, but were instead the result of post-military stressors and adjustment difficulties as well as longstanding personality features.

The Veteran was afforded another VA examination in May 2010 with a psychologist, Dr. L.C.  The examiner reviewed the claims file and electronic medical records.  The Veteran reported that Dr. D.P.H. recently increased his medication to control anger.  He had attended 31 individual therapy sessions beginning in 2007 to the current date with little notable progress found in the progress notes.  He had declined to attend group therapy since attending 9 sessions in late 2007.  The examiner reviewed and commented on Dr. D.P.H.'s progress notes, and in particular, a recent May 2010 progress note, noting the adjustment in medication reported by the Veteran.  The Veteran described his marriage as being more of a brother-sister type relationship.  He had no contact with his eldest daughter, and had not seen his son in 9 months.  He saw his two step-daughters more regularly, and was very close with his youngest step-daughter.  He had a good relationship with his step-grandchildren as well.  He didn't have any friends, and didn't like to be around people.  He didn't enjoy any recreational activities, and didn't like to go out in public.  He had retired from his job at the Post Office.  The Veteran said he was basically forced to retire by his employer because he became angry and swore often.  He also said that he was told he would be discharged from the military because he had no respect for authority and was disrespectful to his commanding officers.  

The Veteran's appearance was clean and he was neatly groomed.  He wrung his hands frequently.  He was cooperative and attentive.  He cried copiously, beginning with relatively innocuous initial queries, and continuing on and off throughout the entire clinical interview.  He often returned to the refrain, "I'm not a man.  I'm so ashamed of myself.  If I can't function as a man, how can I be a man?"  His mood was self-described as nervous, frustrated, and anxious.  His orientation was intact to person, place, and time.  His thought processes and content were unremarkable.  He had no delusions, and he understood the outcome of his behavior.  Insight was intact.  He had a sleep impairment, but the examiner stated that it was not related to his PTSD.  He had no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts.  His impulse control was good.  He had no episodes of violence, and no problem with activities of daily living.  Memory was normal.  He did demonstrate persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, in that he had markedly diminished interest or participation in significant activities and feelings of detachment or estrangement from others.  These symptoms were chronic.  On a scale of 1 to 10, he rated his symptoms at a level of 8 or 9 in severity.  

The examiner administered the Personality Assessment Inventory (PAI), and his profile was marked by multiple extreme scale elevations.  His responses on a validity scale designed to assess for exaggeration of symptoms had a T-score of 73, or more than 2 standard deviations above the mean score of 50.  With respect to negative impression management, there was strong indication that the Veteran endorsed items that present an unfavorable impression.  This result raised the possibility of some exaggeration of complaints and problems.  Patterns of this type are relatively infrequent among bona fide clinical patients.  Notably, his T-score on a scale assessing positive impression management was among his lowest, at 27.  As a result of this possible exaggeration of symptoms, there were multiple unlikely levels of scale elevations.  For example, his scores for depression (100), anxiety (87), schizophrenia (80), borderline (77), and somatization (72) were some of the highest scale elevations and should be considered in light of the mean score of 50.  In shore, as with the MMPI-II administered in July 2007, these scores must be considered and interpreted only with full recognition of the scale elevations on the validity scale.  The score from the July 2007 MMPI-II were included in the report, and showed a very strong predisposition to exaggeration of symptoms.  

The examiner concluded that the Veteran met the DSM-IV stressor criterion, citing to the assault by a Vietnamese female and incoming enemy fire.  However, he stated the Veteran did not meet the criteria for a diagnosis of PTSD.  Rather, he assessed generalized anxiety disorder, dysthymic disorder, and alcohol abuse in full sustained remission.  The examiner noted that the Veteran was able to complete 20 years of military service, rising in rank to E7 and retiring in 1982, 14 years after his identified in-service stressor, followed by approximately 20 years of service at the Post Office.  Based on GAF scores, the examiner stated that his symptoms had worsened in recent years.  His generalized anxiety disorder and dysthymic disorder were not caused by or a result of combat experiences in Vietnam.  

Dr. L.C. provided an addendum report in February 2011 wherein he clarified his professional opinion, to a reasonable degree of professional certainty, that the generalized anxiety and dysthymic disorders were not caused by or result of his period of active military service.  He also provided rationale for his opinion, including that the Veteran had a history of occupational success, and that he denied any psychiatric problems or treatment during military service, to include his many years of service after the identified stressor event.  There was no record of psychiatric treatment during military service.  In addition, the Veteran was administered "gold standard" psychological tests in 2007 and again in 2010, with consistent results indicating he had a tendency to strongly exaggerate symptoms.  This finding was consistent with his notable and reportedly frustrating lack of progress in therapy with his psychiatrist over the years, and unfortunately muddled any diagnosis that is based on self-report.  Therefore, the examiner opined that the Veteran's anxiety and depression were not caused by his military service, but are instead the result of post-military stressors and adjustment difficulties as well as long-standing Axis II personality features.        

Based on the foregoing, the Board finds that the weight of the competent evidence is against a finding that the Veteran has a diagnosis of PTSD in compliance with 38 C.F.R. § 4.125(a).  Also, in the absence of any contention or finding with regard to a psychotic disorder, either in service or within one year after separation from service, the Board has first ruled out presumptive service connection, as there is no evidence of any psychosis, as defined in 38 C.F.R. § 3.384. 

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Veteran's VA treating psychiatrist assessed PTSD in 2007 after two years of treatment and related it to the claimed military stressors.  However, two VA examiners, both psychologists, have determined that he does not meet the criteria for a diagnosis of PTSD (based on his symptomatology, and not on the claimed stressors).  

The Board finds that the opinions of the VA examiners are more probative than that of Dr. D.P.H.  The VA examiners, and in particular, the 2010 VA examiner, utilized very specific and thorough tests, such as the PAI, to determine whether the symptoms met the criteria for a diagnosis of PTSD.  The 2010 PAI findings regarding validity were supported by an MMPI-II administered in 2007 at the VAMC, both suggesting that the Veteran has a tendency to exaggerate his symptoms.  In addition, the VA examiners were more thorough than Dr. D.P.H. in their explanation as to how the Veteran's symptoms measured up to the DSM-IV criteria.  Finally, Dr. D.P.H. did not arrive at a definitive diagnosis of PTSD until after more than 2 years of individual therapy.  Until then, the diagnosis, if it was assessed at all, was listed as being possible, but not definitive.  For these reasons, the Board gives more weight to the opinions of the 2008 and 2010 VA examiners.

In finding that there is no PTSD diagnosis, the Board acknowledges that the record demonstrates some symptoms of PTSD.  However, merely some symptoms of PTSD are not enough to establish a diagnosis of PTSD for the purpose of establishing service connection.  See 38 C.F.R. §§ 3.304(f) and 4.125(a).  Accordingly, based upon the competent medical evidence of record, the greater weight of the probative evidence is against a finding that the Veteran has PTSD.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board recognizes the Court of Appeals for Veterans Claims has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis may be negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, that holding is inapplicable.  

In addition to the competent medical evidence regarding the existence of a diagnosis, the Board has considered the Veteran's statements and those of his wife and former employer regarding his symptoms, and finds that neither the medical evidence nor their statements establish continuity.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his nightmares, depression, and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, although the Veteran's irritability, sadness, sleeplessness, and other symptoms are found to be capable of lay observation, the diagnosis of PTSD is not within the province of a layperson, and thus his and his wife's statements to the effect that he has a diagnosis of PTSD do not constitute competent evidence.  In addition, his STRs show no evidence of symptoms of PTSD during his active military service.  Following service, there was no documentation of any complaints or treatment for PTSD until 2005, over 20 years after he left service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for 23 years following his military retirement (and some 35 years after he left Vietnam) is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, the evidence shows that he does not meet the criteria for a diagnosis of PTSD.  Therefore, continuity of PTSD has not here been established, either through the competent medical evidence or through the Veteran's and his wife's statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

2.  Mental Disorder (other than PTSD)

Next, the Veteran contends that he has at least one mental disorder other than PTSD, to include depression, that is related to his military service.  

Most of the pertinent medical evidence has been summarized above.  However, the Board will highlight some particularly relevant evidence below.  

As noted above, the STRs do not contain any diagnosis of a mental disorder, although the Board again notes that not all of the Veteran's STRs are available.

Following his retirement from service, the Veteran had a positive depression screening in September 2003 at the VAMC.  In this regard, as above, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).  However, no diagnosis of depression was made at the time.

An advanced practice nurse at the VAMC assessed PTSD in June 2005, noting tearfulness when the Veteran spoke about Vietnam.  He denied suicidal or homicidal ideations.  His treating psychiatrist, Dr. D.P.H., confirmed a diagnosis of depression later that month.  

In an October 2006 progress note, Dr. D.P.H. assessed treatment resistant depression.  The Veteran was currently taking combined tricyclic and bupropion along with diazepam to quell anxiety.  At that visit, he was visibly anxious and upset over promotion practices at the Post Office where he worked.  He felt he was being left out of consideration for jobs for which he would be best qualified.  He was having increased insomnia and anxiety, and had taken days off of work to calm down.  The doctor assessed depression NOS (not otherwise specified).  

In March 2007, Dr. D.P.H. noted memory problems that were likely related to anxiety and depression.  Depression remained a consistent diagnosis.  As noted above, in an October 2007 letter, Dr. D.P.H. wrote that the Veteran's PTSD had aggravated his depression, and in turn, the depression had complicated his treatment for PTSD.  He did not explicitly relate the depression to active military service.

The Veteran was afforded a VA examination in November 2008, summarized above.  The examiner assessed generalized anxiety disorder, dysthymic disorder, and alcohol abuse in sustained full remission on Axis I of the DSM-IV diagnosis chart.  On Axis II, he assessed dependent personality features.  The anxiety and dysthymic disorders were not caused by or the result of combat exposure in Vietnam, but were instead the result of post-military stressors and adjustment difficulties as well as longstanding personality features.
  
Also summarized above is the May 2010 VA examination.  The examiner assessed generalized anxiety disorder, dysthymic disorder, and alcohol abuse in full sustained remission.  In his February 2011 addendum report, the examiner opined that the generalized anxiety and dysthymic disorders were not caused by or result of his period of active military service.  He cited to a lack of treatment for any psychiatric disorders during service and for many years thereafter.  Moreover, the PAI administered in 2010 as well as the MMPI-II administered in 2007 showed a tendency to exaggerate symptoms, which muddled any diagnosis based on self-report.  He noted that, when the Veteran initially sought mental health treatment in 2005, he frequently discussed problems with his job at the Post Office rather than military stressors.  Thus, the examiner opined that the Veteran's anxiety and depression were not caused by his military service, but are instead the result of post-military stressors and adjustment difficulties as well as long-standing Axis II personality features.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for a mental disorder to include depression and anxiety.  

As above, in the absence of any contention or finding with regard to a psychotic disorder, either in service or within one year after separation from service, the Board has first ruled out presumptive service connection, as there is no evidence of any psychosis, as defined in 38 C.F.R. § 3.384.

Next, no competent opinions have been offered to suggest that the Veteran's depression and anxiety disorders are related to his military service.  Indeed, the only competent opinions have been those of the 2008 and 2010 VA examiners, which are both unfavorable.  Moreover, although Dr. D.P.H. opined that the Veteran's PTSD caused or aggravated his depression, as discussed herein, his PTSD has not been service-connected.  

Moreover, as above, the Board has considered the statements of the Veteran and his wife regarding the continuity of his symptoms.  However, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current sadness, anxiety, and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's sadness and anxiety are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no evidence of complaints of, or treatment for, any mental health disorders during active service.  Following service, there was no documentation of treatment for depression until 2003, over 20 years after his retirement from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for over 20 years following his military retirement is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the Veteran's current depression and anxiety disorders to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a mental disorder to include depression, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for PTSD is denied.

Service connection for a mental disorder, to include depression and anxiety disorder, is denied.  


REMAND

The RO denied entitlement to service connection for an upper back disorder and granted service connection for bilateral hearing loss and tinnitus in an August 2007 rating decision.  With regard to the hearing loss and tinnitus disabilities, 0 percent and 10 percent ratings were assigned, respectively.  In an April 2008 claim, on VA Form 21-526, the Veteran indicated that his hearing was very bad and the tests he previously underwent were not accurate.  He complained that he had only received a 10 percent evaluation for his tinnitus.  By contrast, he believed he should receive at least 40 percent for his hearing loss.  In addition, he reported pain in his upper back.  That communication from the Veteran is reasonably construed as an Notice of Disagreement (NOD) as to the RO's assigned ratings. 

The Board notes the Veteran has not been furnished a Statement of the Case which addresses the issue of service connection for an upper back disorder or increased initial ratings for bilateral hearing loss and tinnitus.  (Although we do recognize that 10 percent is the maximum evaluation available for tinnitus.)  In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the Veteran is entitled to an SOC on the issues.  See Pond v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issues of entitlement to service connection for an upper back disorder, an initial compensable evaluation for bilateral hearing loss, and an initial evaluation in excess of 10 percent for tinnitus must be remanded to the RO for additional action.

Accordingly, the case is REMANDED for the following action:

1.  After conducting any necessary development, provide the Veteran and his representative with a Statement of the Case addressing the issues of entitlement to service connection for an upper back disorder, to an initial compensable evaluation for bilateral hearing loss, and to an initial evaluation in excess of 10 percent for tinnitus.  He should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also assure that all VCAA notice and assistance requirements are satisfied.

2.  If, and only if, the appeal as to service connection and increased ratings is timely perfected, return the matter to the Board for further appellate consideration, if otherwise in order.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


